DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/17/2021. 
Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a blade operable to switch between a closed state in which the blade at least partially blocks light incident on the image sensor and an open state in which light is incident on the image sensor; a blade driver configured to drive the blade; and a blade controller configured to control the blade driver, wherein the blade controller determines whether the blade is in the closed state in a non-imaging mode in which imaging is off, and when determining that the blade is in the open state, the blade controller controls the blade driver to close the blade, wherein the blade controller determines whether the blade is in the closed state at every predetermined time in the non-imaging mode, and 

Claims 3-16 depend on, and further limit, independent claim 1. Therefore, claims 3-16 are considered allowable for the same reasons.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WESLEY J CHIU/Examiner, Art Unit 2698           


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698